              Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 1 of 13 PageID 24

Filing # 102624992 E-Filed 02/03/2020 11:02:05 AM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                            IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                             IN AND FOR ORANGE COUNTY, FLORIDA

                                                                          Case No.: _________________
                                                                          Judge: ____________________
  Richard Texas
   Plaintiff
                   vs.
  New World Van Lines of Florida Inc
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $15,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                  ☐     Malpractice – other professional
               ☐ Condominium                                                    ☐ Other
               ☐ Contracts and indebtedness                                       ☐     Antitrust/Trade Regulation
               ☐ Eminent domain                                                   ☐     Business Transaction
               ☐ Auto negligence                                                  ☐     Circuit Civil - Not Applicable
               ☐ Negligence – other                                               ☐     Constitutional challenge-statute or ordinance
                 ☐    Business governance                                         ☐     Constitutional challenge-proposed amendment
                 ☐    Business torts                                              ☐     Corporate Trusts
                 ☐    Environmental/Toxic tort                                    ☐     Discrimination-employment or other
                 ☐    Third party indemnification                                 ☐     Insurance claims
                 ☐    Construction defect                                         ☐     Intellectual property
                 ☐    Mass tort                                                   ☐     Libel/Slander
                 ☐    Negligent security                                          ☐     Shareholder derivative action
                 ☐    Nursing home negligence                                     ☐     Securities litigation
                 ☐    Premises liability – commercial                             ☐     Trade secrets
                 ☐    Premises liability – residential                            ☐     Trust litigation
               ☐ Products liability
               ☐ Real Property/Mortgage foreclosure                             ☒ County Civil
                 ☐    Commercial foreclosure                                     ☐     Small Claims up to $8,000
                 ☐    Homestead residential foreclosure                          ☒     Civil
                 ☐    Non-homestead residential foreclosure                      ☐     Replevins
                 ☐    Other real property actions                                ☐     Evictions
               ☐ Professional malpractice                                        ☐     Other civil (non-monetary)
                 ☐    Malpractice – business
                 ☐    Malpractice – medical


                                                         EXHIBIT 1
          Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 2 of 13 PageID 25


                                                   COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes ☐ No ☒


    IV.        REMEDIES SOUGHT (check all that apply):
               ☒ Monetary;
               ☐ Non-monetary declaratory or injunctive relief;
               ☐ Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)


               1

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ☐ Yes
                ☒ No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               ☒ No
               ☐ Yes – If “yes” list all related cases by name, case number and court:




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                ☒ Yes
                ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ Cortney Elizabeth Walters
          Attorney or party
FL Bar No.: 125159
          (Bar number, if attorney)
                Cortney Elizabeth Walters
               (Type or print name)
     Date:      02/04/2020
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 3 of 13 PageID 26
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 4 of 13 PageID 27
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 5 of 13 PageID 28
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 6 of 13 PageID 29
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 7 of 13 PageID 30
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 8 of 13 PageID 31
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 9 of 13 PageID 32
Filing # Case 6:20-cv-00445-RBD-LRH
         102624992  E-Filed 02/04/2020Document 2-1 Filed 03/12/20 Page 10 of 13 PageID 33
                                      08:52:23 AM



                            IN THE COUNTY COURT OF THE NINTH JUDICIAL CIRCUIT
                                    IN AND FOR ORANGE COUNTY, FLORIDA

          RICHARD TEXAS,                                          CASE NO.: 2020-CC-001738-O

                      Plaintiff,

          vs.

          NEW WORLD VAN LINES OF FLORIDA,
          INC., a Florida Profit Corporation,

                     Defendant.
                                                            /

                                                       SUMMONS
                                                   PERSONAL SERVICE
                                                   ON A CORPORATION

         TO:     NEW WORLD VAN LINES OF FLORIDA, INC.,
                 c/o DAVID MARX - REGISTERED AGENT
                 11320 SATELLITE BLVD.
                 ORLANDO, FL 32837

                                                        IMPORTANT

                 A lawsuit has been filed against you. You have twenty (20) calendar days after this Summons is
         served on you to file a written response to the attached Complaint in this Court. A phone call will not protect
         you; your written response, including the above case number and named parties, must be filed if you want
         the Court to hear your case. If you do not file your response on time, you may lose the case, and your wages,
         money, and property may thereafter be taken without further warning from the Court. There are other legal
         requirements. You may want to call an attorney right away. If you do not know an attorney, you may call
         an attorney referral service or a legal aid office (listed in the phone book).

                  If you choose to file a written response yourself, at the same time you file your written response to
         the Court, you must also mail or take a carbon copy or photocopy of your written response to the
         "Plaintiff(s)/Plaintiff's Attorney" named below.


                                                            Noah E. Storch, Esq.
                                                            Florida Bar No. 0085476
                                                            Alexandra R.F. Scala, Esq.
                                                            Florida Bar No. 0098770
                                                            RICHARD CELLER LEGAL, P.A
                                                            10368 W. State Road 84, Ste 103
                                                            Davie, Florida 33324
                                                            Telephone: (866) 344-9243
                                                            Facsimile: (954) 337-2771
                                                            E-mail: noah@floridaovertimelawyer.com
                                                            E-mail: cortney@floridaovertimelawyer.com
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 11 of 13 PageID 34




 Si desea responder a su demanda por escrito por su cuenta, al mismo tiempo en que presenta su respuesta
 ante el tribunal, usted debe enviar por correo o entregar personal mente una copia de su respuesta a la
 personal denominada abajo como "Plaintiff/Plaintiff’s Attorneys." (Demandante o Abogado del
 Demandante).
                                                    Noah E. Storch, Esq.
                                                    Florida Bar No. 0085476
                                                    Alexandra R.F. Scala, Esq.
                                                    Florida Bar No. 0098770
                                                    RICHARD CELLER LEGAL, P.A
                                                    10368 W. State Road 84, Ste 103
                                                    Davie, Florida 33324
                                                    Telephone: (866) 344-9243
                                                    Facsimile: (954) 337-2771
                                                    E-mail: noah@floridaovertimelawyer.com
                                                    E-mail: cortney@floridaovertimelawyer.com




 THE STATE OF FLORIDA:

         TO EACH SHERIFF OF THE STATE: You are commanded to serve this Summons and a copy
 of the Complaint in this lawsuit on the above-named Defendant(s).

                 DATED ON ___________
                          FEBRUARY 5, 2020
                                                         _____________________________
                                                         CLERK OF THE CIRCUIT COURT
                                                         ORANGE COUNTY, FLORIDA



 By:
       Deputy Clerk
Case 6:20-cv-00445-RBD-LRH Document 2-1 Filed 03/12/20 Page 12 of 13 PageID 35



                           NOTICES TO PERSONS WITH DISABILITIES

 If you are a person with a disability who needs any accommodation in order to participate in a court
 proceeding or event, you are entitled, at no cost to you, to the provision of certain assistance. Please
 contact: ADA Coordinator, Human Resources, Orange County Courthouse, 425 N. Orange Avenue,
 Suite 510, Orlando, Florida, (407) 836-2303, fax: 407-836-2204; at least 7 days before your scheduled
 court appearance, or immediately upon receiving notification if the time before the scheduled court
 appearance is less than 7 days. If you are hearing or voice impaired, call 711 to reach the
 Telecommunications Relay Service.
Filing # Case 6:20-cv-00445-RBD-LRH
         103270837  E-Filed 02/13/2020Document 2-1 Filed 03/12/20 Page 13 of 13 PageID 36
                                      02:00:02 PM


                      IN THE COUNTY COURT OF THE NINTH JUDICIAL CIRCUIT
                              IN AND FOR ORANGE COUNTY, FLORIDA

            RICHARD TEXAS,                                                  CASE NO.:2020-CC-001738-O

                       Plaintiff,

            vs.

            NEW WORLD VAN LINES OF FLORIDA,
            INC., a Florida Profit Corporation,

                    Defendant.
            _____________________________________/

                                    PLAINTIFF’S NOTICE OF APPEARANCE OF
                                          NOAH E. STORCH, ESQUIRE

                    Pursuant to the Florida Rules of Civil Procedure, Plaintiff, RICHARD TEXAS

            (“Plaintiff”), hereby notifies this Court of the appearance of Noah E. Storch, Esq. of Richard

            Celler Legal, P.A. as Co-Counsel in the above referenced matter.                A copy of all

            correspondence, pleadings, notices, and other materials filed or issued in this cause should be

            sent to the undersigned co-counsel of record for Plaintiff at the address listed below.

                    Dated this 13th day of February, 2020.

                                                             Respectfully Submitted,

                                                             /s/ NOAH E. STORCH        _
                                                             Noah E. Storch, Esq.
                                                             Florida Bar No. 0085476
                                                             RICHARD CELLER LEGAL, P.A.
                                                             10368 W. State Road 84, Suite 103,
                                                             Davie, FL 33324
                                                             Telephone: (866) 344-9243
                                                             Facsimile: (954) 337-2771
                                                             E-mail: Noah@floridaovertimelawyer.com

                                                             Counsel for Plaintiff
